DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-3, in the reply filed on 26 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no additional hardship in examining the claims in groups I and II because both groups of claims are classified in G01N33 and cover G01N33/5438 and the biosensor and kit of claims 4 and 5 are related to the method of claim 1.  This is not found persuasive because the product and method are considered distinct inventions as set forth by MPEP 806.05(h). The argument that the product to the method of using are related and therefore should be searched together is not persuasive because the product can be used in a materially different process. Therefore, a search for the product does not necessarily encompass a search for the method and therefore presents a serious search burden.  Furthermore, although the inventions are classified in the same subgroup the fact that they are classified in different subclasses and contributes to the serious search burden.  As such, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willner et al. (US 2002/0028440) in view of John et al. (US 2019/0025330) further in view of Saccà et al. (Ageing Research Reviews, 2016, pgs. 26-41).
Willner et al. teach a method comprising determining the amount of target analyte in a liquid sample (par. 34, 44, 139, 161) by using a biosensor functionalized with an anti-target analyte antibody (probe biosensor having metal plates with immobilized recognition member, par. 44, 137; detection between two members of a recognition pair where one of the members of the recognition pair is immobilized and the other member is the analyte, par. 33-34; recognition pair members may be antigen-antibody and therefore either the antigen or the antibody is immobilized to the biosensor, par. 39 and 44) and a quartz crystal microbalance (par. 113, Fig. 1; par. 161).
Willner et al. fail to teach the target analyte being nestin and the biosensor functionalized with an anti-nestin antibody.
Saccà et al. teach a method comprising detecting nestin as a marker for glaucoma (nestin levels are markedly higher in the aqueous humor sample of primary open angle glaucoma patients, pg. 36, left column, first paragraph) in an aqueous humor sample (Abstract, pg. 26; pgs. 35-36, sections 3.5.4 and 3.5.4.1 and pg. 36, section 4.1), in order to detect proteins which are the result of morphofunctional trabecular network decay (pg. 36, section 5).
John et al. teach anti-nestin antibodies that bind to a nestin antigen (par. 25 and 259), in order to provide antibodies that bind to a biomarker of interest that is a neural tissue specific antigen (par. 259).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to functionalized the biosensor of Willner et al., with an anti-nestin antibody for binding nestin as taught by John et al., in order to detect nestin in an aqueous humor sample to assess glaucoma as a result of oxidation-induced trabecular damage as taught by Saccà et al.  It would have been obvious to one having ordinary skill in the art because Willner et al. is generic with respect to the first and second recognition members that can be incorporated into the method and one would be motivated to use the appropriate recognition member for detection of the desired analyte. 
 With respect to claim 2, Willner et al. teach the method comprising:
measuring the oscillation frequency of the quartz crystal (resonance frequency is the oscillation frequency, par. 38) by quartz crystal microbalance (par. 113, 161) in the presence of the biosensor functionalized with the first recognition member (par. 49-51), which may be antibodies (par. 39 and 44);
adding a sample on the biosensor (par. 52);
measuring the change in oscillation frequency of the quartz crystal (par. 44, 53); and
determining the amount of analyte in the sample (par. 39, 40, 139).
Although Willner et al. do not specifically teach functionalization with anti-nestin antibodies and determining the amount of nestin, when combined with the teachings of John and Saccà, the analyte is nestin and the biosensor is functionalized with anti-nestin antibody.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willner et al. (US 2002/0028440) in view of John et al. (US 2019/0025330) further in view of Saccà et al. (Ageing Research Reviews, 2016, pgs. 26-41), as applied to claim 1, and Jung et al. (US 2008/0241935).
Willner et al. in view of John et al. further in view of Saccà et al. teach the determination of the amount of analyte carried out automatically using electronic circuitry (Willner, par. 48), but fail to teach software equipped with a detector that emits a light signal of different color depending on the presence or absence of nestin in the sample.
Jung et al. teach a method comprising automatically determining the amount of target analyte in a sample through software (method is performed using software, par. 25; amount of target analyte is determined and displayed, par. 192 and 225), which controls a light signal of a detector to emit a different color light signal in the presence or absence of analyte in the sample (par. 627), in order to provide a user display for the presence or absence of target analyte (par. 627).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Willner et al. in view of John et al. further in view of Saccà et al., software that automatically determines the amount of analyte in the sample and controls a detector that emits a light signal of a different color depending on the presence or absence of target in the sample as taught by Jung et al., in order to provide indication to a user of assay results (Jung, par. 627).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Willner and Jung are similarly drawn to determining the presence, absence or amount of analyte in the sample.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1677